5511 E

Fax:

OF

 

January 4, 2018

Brian McQuade, CPA

Jones, Maresca & McQuade, P.A.

1730 Rhode Island Avenue NW, Suite 800
Washington, D.C. 20036

Dear Brian:

it has come to our attention that you merged your firm with David Jones effective April 19,
2016.

You entered into a consulting agreement with us on October 19, 2014 to sell/merge your frim.
(| have enclosed a copy for your convenience. ) Through our marketing efforts we introduced
you to David Jones. Based on the facts we are due a fee. | would appreciate you sending us
documentation on the merger so we can determine our fee.

Please send the information or any correspondence to our office address as indicated on this
letter.

Regards,
Naab Lf

Deeds CPA

. 82nd Street, Suite H
indianapolis, IN 46250

a

ao
oo

726.0282

888.726.5762

NaabConsulting.com
